Title: From James Madison to Dolley Madison, [5 November 1824]
From: Madison, James
To: Madison, Dolley


        
          
            Monticello Friday morning 7 oC. [5 November 1824]
          
          We arrived about sun set: just as they were commencing their Desert. The Genl. had arrived about 3 oC. with his son & Secrety. the last so sick that he went to bed instead of Dinner. I have not heard how he is this morning. I found here only the General & his family, Col. Campbel & Wm. Roane of the Council, who will attend him till he goes out of the State, and a few of the family connection. I may add Mr. Coolidge just from Boston. A large crowd had been here, including the individuals appointed to receive the Guest from Fluvanna, and the party escorting him: but they did not remain, even Genl. Cocke, to dinner. The Genl. does not say yet how many days he stays here. He declines a visit to Staunton, and will divide the time not required for the road & the appointed festivities, between Mr Jefferson & myself. It is probable he will not be with us till near or quite the middle of next week. He will have with him besides his son & Secy. the 2 Councillors, and such of the company of Orange meeting & conducting him as may chuse to stop at Montpellier. The Miss Wrights are expected here tomorrow. Of Mrs. Douglas & her daughters the family here have no notice. The Genl. thinks they may make a call as a morning visit only. They travel it seems with the Miss Wrights, but whether they will precede them in the visit to us is unknown, nor can I learn whether the Miss Wrights will precede or accompany or follow the Genl. I may learn more to day, but not in time to write you. The Genl. on finding I had a letter for them proposed to take charge of it, and it was given him of course. My old friend embraced me with great warmth. He is in fine health & spirits but so much increased in bulk & changed in aspect that I should not have known him. They are doing their possible at the University to do him honor. We shall set out thither about 9 oC. I can not decide till the evening when I shall return. I am not without hope that it may be tommo[ro]w. With devoted affection
          
            J. M.
          
        
        
        
          I just hear that Mr Voisin is better. I am hastening Paul to the post office, that the letter may be in no danger of failing, & that he may be back by 9 oC.
        
      